Citation Nr: 1761058	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-18 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for residuals of a gunshot wound (GSW) of the lumbar spine.  

2.  Entitlement to an initial evaluation in excess of 20 percent for residual scar of the left posterior trunk associated with GSW of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for residual scar of the right thigh associated with GSW of the lumbar spine as a donor site.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date prior to September 18, 2012, for the award of service connection for PTSD.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1967, during which time he was awarded the Vietnam Combat Medal and a Purple Heart for his GSW of the lumbar spine suffered while serving in the Republic of Vietnam in September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran and his representative have raised the issue of entitlement to TDIU during the appeal period; the Board has therefore taken jurisdiction over that claim at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of increased evaluation and earlier effective date for the award of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran is shown to have severe muscle disabilities of Muscle Groups II and XX due to his GSW of the lumbar spine incurred in service in September 1966.  

2.  Throughout the appeal period, the Veteran is shown to have a single non-painful, stable scar of the left posterior trunk which measures 131.25 sq. cm in area.  

3.  Throughout the appeal period, the Veteran is shown to have a single non-painful, stable scar of the right thigh which measures 99.0 sq. cm in area.

4.  Beginning October 29, 2014, the Veteran's service-connected disabilities are shown to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing a combined 70 percent evaluation, but no higher, for GSW of the lumbar spine affecting Muscle Groups II and XX, beginning September 13, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 5.55, 4.56, 4.73, Diagnostic Codes 5302, 5320 (2017).  

2.  The criteria for establishing an initial evaluation in excess of 20 percent for a residual scar of the left posterior trunk have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7804 (2017).  

3.  The criteria for establishing an initial evaluation in excess of 20 percent for a residual scar of the right thigh have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7804 (2017).  

4.  The criteria for establishing entitlement to TDIU, beginning October 29, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008)..  


GSW of the Lumbar Spine

The Veteran was initially service connected for his GSW of the lumbar spine following discharge from service.  He was assigned a 10 percent evaluation until he filed his claim for increased evaluation-the subject of this appeal-on September 13, 2012; in the December 2012 rating decision, the Veteran was assigned a 60 percent evaluation for his GSW of the lumbar spine, beginning on September 13, 2012.  That evaluation has been assigned under Diagnostic Code 5320.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2017).  In this case, the evidence demonstrates that the Veteran's right hand is his dominant hand.  Accordingly, the Board finds that the Veteran's left upper extremity, including his left shoulder, is his minor extremity for purposes of evaluation.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  Additionally, when there are compensable muscle group injuries in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  See 38 C.F.R. § 4.55(e) (2017).  However, when muscle groups are in different anatomical regions which do not act upon ankylosed joints, each muscle group should be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f) (2017).  

For purposes of evaluation, the skeletal muscle groups are divided into 5 anatomical regions, which include (1) the shoulder girdle and arm region (Diagnostic Codes 5301-5306); (2) the forearm and hand region (Diagnostic Codes 5307-5309); (3) the foot and leg region (Diagnostic Codes 5310-5312); (4) the pelvic girdle and thigh region (Diagnostic Codes 5313-5318); and, (5) the torso and neck region (Diagnostic Codes 5319-5323).  See 38 C.F.R. § 4.55(b) (2017).  

Diagnostic Code 5302 addresses, impairments of muscle group II, which include the extrinsic muscles of the shoulder girdle: (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; and (4) rhomboid, affect the function of depression of the arm from vertical overload to hanging at the side (1, 2); downward rotation of the scapula (3, 4), and acts with group III in 1 and 2 in the forward and backward swing of the arm.  Slight disabilities are noncompensable.  A 20 percent evaluation is warranted for moderate disabilities, and a 30 percent is warranted for moderately severe disabilities.  Severe disabilities are assigned a 40 percent evaluation.  The minor extremity is assigned an evaluation that is 10 percent less for moderately severe and severe disabilities, although is assigned the same evaluation for slight and moderate disabilities.  38 C.F.R. § 4.73, Diagnostic Code 5202 (2017).  

Diagnostic Code 5320 addresses impairments of muscle group XX, which include the sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions), which provide postural support of the body, and extension and lateral movements of the spine.  Regarding disabilities of the lumbar region, slight disabilities are noncompensable.  A 20 percent evaluation is warranted for moderate disabilities, and a 40 percent evaluation is warranted for moderately severe disabilities.  A severe disability is assigned a 60 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5220 (2017).

The Veteran underwent a VA muscle examination in November 2012.  During that examination, the Veteran was shown to be right-hand dominant.  On examination, the examiner found that Muscle Group II of the left side was affected, as was Muscle Group XX.  The examiner noted that the Veteran did not have any history of rupture of the diaphragm, extensive muscle hernia, or injury of the facial muscles.  The examiner indicated that the Veteran had ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; and residual scars, as discussed in detail further below.  The examiner also noted that palpitation showed loss of deep fascia, which was due to the GSW and not the skin graft donor site, some loss of muscle substance, and visible or measurable atrophy.  The examiner, however, noted that the Veteran did not have any cardinal signs or symptoms of muscle disabilities; in fact, muscle strength testing was normal throughout, but the examiner did note muscle atrophy present in the left lower back.  The examiner specifically noted that there was visible atrophy as the GSW was 2 cm deep, but such was not measurable.  The Veteran did not require any assistive devices and there was no x-ray evidence of any retained metallic fragments in any muscle groups noted on examination.  

The Board has also reviewed the Veteran's private and VA treatment records from throughout the appeal period.  Generally, those records do not demonstrate any treatment or complaints for the Veteran's GSW of the lumbar spine.  

Based on the foregoing evidence, the AOJ found that the Veteran had severe disabilities of Muscle Groups II and XX.  However, the AOJ applied 38 C.F.R. § 4.55(e), indicating that they were assigning the highest possible evaluation, i.e., a 60 percent evaluation, for the Veteran's GSW of the lumbar spine, as that was the highest level of the two groups that were acting in the same anatomical region.  

In other words, the AOJ assigned a 60 percent evaluation under Diagnostic Code 5320-rather than assigning two separate evaluations and combining them under 38 C.F.R. § 4.25, because the AOJ determined that the muscle groups were in the same anatomical region-and could not assign the next highest level for the GSW of the lumbar spine, as 60 percent was the highest possible evaluation under that Diagnostic Code.  The Board, however, concludes that Groups II and XX are not in the same anatomical region, as defined by 38 C.F.R. § 4.55(b).  Thus, 38 C.F.R. § 4.55(f), is applicable, as the two muscle groups affected are in different anatomical regions and are not acting on any ankylosed joints.  

Consequently, a separate 30 percent evaluation is warranted for the severe muscle disability associated with Muscle Group II in this case, as such is commensurate with a severe injury of the non-dominant side.  When such is combined with the 60 percent evaluation for a severe disability of Muscle Group XX under 38 C.F.R. § 4.25, such yields a 72 percent disability rating.  

Accordingly, due to the rounding provisions of 38 C.F.R. § 4.25, the Board must assign a combined 70 percent evaluation for the Veteran's GSW of the lumbar spine affecting Muscle Groups II and XX, beginning September 13, 2012, at this time based on the evidence of record.  Such is the highest possible evaluation that can be awarded for severe muscle disabilities of Muscle Groups II and XX when combined appropriately under the provisions of 38 C.F.R. §§ 4.25 and 4.55(f) in this case.  See 38 C.F.R. §§ 4.7, 4.25, 4.55, 4.56, 4.73, Diagnostic Codes 5302, 5320.  


Residual Scars of Left Posterior Trunk and Right Thigh

The Veteran has been assigned separate 20 percent evaluations for his residual scars of the left posterior trunk and right thigh, respectively, since September 13, 2012.  Those evaluations have been assigned under Diagnostic Code 7801.

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Alternatively, under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Diagnostic Code 7802 only provides for a 10 percent evaluation, and therefore, a higher evaluation than already assigned is not applicable in this case.  The Board will therefore no longer discuss that Diagnostic Code in this case.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).  

The Veteran filed his claim for increased evaluation of his GSW of the lumbar spine on September 13, 2012.  He underwent a VA scars examination in November 2012.  During that examination, the examiner indicated much of the treatment in service for the Veteran's GSW of the lumbar spine, to include obtaining a skin graft from his right thigh during service to close the GSW of the lumbar spine at the left posterior trunk.  On examination, the examiner noted that the Veteran had residual scars of the GSW of the lumbar spine on the left posterior of his trunk as well as the right thigh from the donor site of his skin graft; the examiner noted that neither of the Veteran's two scars were either painful or unstable.  The Veteran had a deep, non-linear scar of the right thigh from his donor site skin graft, which measured 16.5 cm by 6.0 cm for a total area of 99 sq. cm.  He additionally had a deep, non-linear scar of the left posterior trunk that measured 12.5 cm by 10.5 cm for a total area of 131.25 sq. cm.  The examiner indicated that neither scar resulted in any limitation of function, nor did either result in any impact on his ability to work.  The examiner found that photographs were not indicated.  

The Board has reviewed the Veteran's private and VA treatment records in the claims file; generally, those records do not demonstrate any treatment or complaints related to his residual scars.  

Based on the foregoing evidence, the Board finds that higher evaluations than the 20 percent evaluations that have already been assigned for the Veteran's residual scars of the left posterior back and right thigh are not warranted.  

Specifically, both scars are single scars which are non-painful and are stable throughout the appeal period.  A compensable evaluation is therefore not warranted under Diagnostic Code 7804 for each of those scars, either individually or on a combined basis.  

Instead, each scar is individually shown to be greater than 77 sq. cm, but less than 465 sq. cm; even if the Board were to combine the two areas, the total scar area does not exceed 465 sq. cm.  Thus, evaluating each of those scars separately is most advantageous to the Veteran in this case.  Each scar warrants a 20 percent evaluation under Diagnostic Code 7801, based on the total area for each of those scars.  

The Veteran has been assigned the appropriate evaluations for each of his individual, separately-evaluated residual scars of the left posterior trunk and right thigh, in a way that is most advantageous to him.  Accordingly, evaluations in excess of 20 percent for the Veteran's residual scar of the left posterior trunk and residual scar of the right thigh must be denied at this time based on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7801.  


Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Since September 13, 2012, the Veteran has been rated for his GSW of the lumbar spine with residual scars of the left posterior trunk and right thigh, as noted above; he has additionally been assigned a 70 percent evaluation for his PTSD since award of service connection for that disability on September 18, 2012, for a combined disability evaluation of 90 percent disabling since that date.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU since September 13, 2012.  See 38 C.F.R. § 4.16(a).

In a November 2012 VA examination of the Veteran's PTSD, it was noted that he was currently employed as a taxicab driver, and that he had been working in that position for at least the last 7 years.  

The Veteran submitted an October 28, 2014, private psychiatric Disability Benefits Questionnaire (DBQ) from Dr. H.H.-G., documenting that the Veteran was diagnosed with a mood disorder and that his occupational and social functioning were deficient in most areas.  With regards to employment, she noted that the Veteran's longest and last job was as a taxicab driver for 27 years.  Dr. H.H.-G. further opined that the Veteran "cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his mood disorder.  In fact, he describes his last job was [as] a taxicab driver which gave him independence, solitary work environment, and flexible hours."  The record does not indicate that his psychiatric symptoms are clearly attributed to other than his service-connected psychiatric disability, so the Board assigns all such symptoms to his service-connected psychiatric disability.  See Mittleider v. West, 11 Vet., App. 181 (1998).

In his January 2017 VA psychiatric examination, the Veteran indicated that he did not have a car at that time, and that he quit driving due to anger and discomfort.  It was noted that he did not drive to that examination and that he had been driven to the appointment by his brother; it was further noted that he no longer had a car.  

The Veteran and his representative indicated that they were submitting a VA Form 21-8940, Form 1099-MISC, and an additional vocational opinion regarding TDIU from Dr. S.B. with their June 2017 Brief.  Although the June 2017 Brief is of record, it does not appear that the VA Form 21-8940, the Form-1099 or the vocational opinion from Dr. S.B. have been associated with the claims file.  

Nevertheless, based on the above evidence, the Board finds that TDIU is warranted based on his service-connected disabilities beginning October 29, 2014, which is the first evidence of record documenting that he was no longer working and could no longer work as a result of his PTSD and GSW of the lumbar spine disabilities.  As the Veteran later indicated in his January 2017 examination, he quit driving as a taxicab driver due to his anger due to PTSD and discomfort associated with his GSW of the lumbar spine, and he was noted that he no longer had a car.  

Accordingly, by resolving reasonable doubt in the Veteran's favor and based on his statements of record and Dr. H.H.-G.'s October 2014 findings and conclusions, the Board finds that TDIU is warranted beginning October 29, 2014, based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 4.16.  

In reaching the above conclusions, the Board has considered the applicability of and appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

A combined 70 percent evaluation for GSW of the lumbar spine affecting Muscle Groups II and XX, beginning September 13, 2012, is granted, subject to the regulations governing the disbursement of monetary benefits.  

An initial evaluation in excess of 20 percent for residual scar of the left posterior trunk is denied.  

An initial evaluation in excess of 20 percent for residual scar of the right thigh is denied.

Entitlement to TDIU beginning October 29, 2014, is granted, subject to the regulations governing the disbursement of monetary benefits..  


REMAND

During the pendency of the appeal, in a February 2017 rating decision, service connection was awarded for PTSD; that disability was assigned a 70 percent evaluation, effective September 18, 2012.  In May 2017, the Veteran and his representative submitted a Notice of Disagreement, VA Form 21-0958, with regards to the assigned evaluation for PTSD, as well as the assigned effective date for the award of service connection for PTSD.  As of this decision, no statement of the case has been issued with respect to those issues.  Consequently, the Board must remand those issue at this time in order to issue that statement of the case as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish to the Veteran and his representative a statement of the case with regard to the claims of increased evaluation for PTSD and entitlement to an effective date prior to September 18, 2012, for the award of service connection for PTSD.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
3


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


